Case: 20-40536     Document: 00515900766         Page: 1     Date Filed: 06/15/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                     June 15, 2021
                                  No. 20-40536
                                                                    Lyle W. Cayce
                                Summary Calendar
                                                                         Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Danny O’Neill Dobbs,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 7:19-CR-408-1


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
          Defendant-Appellant Danny O’Neill Dobbs, federal prisoner #
   84078-479, is serving a 30-month term of imprisonment for importing
   Oxycodone into the United States. He appeals the district court’s denial of
   his second motion for a reduction of sentence pursuant to 18 U.S.C.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40536      Document: 00515900766          Page: 2    Date Filed: 06/15/2021




                                    No. 20-40536


   § 3582(c)(1)(A). Dobbs argues that he should be released because COVID-
   19 is spreading at the facility where he is incarcerated, and his age (53) and
   health conditions put him at an increased risk of serious illness or death if he
   were to contract the virus.
          The district court noted that Dobbs’s arguments mirrored those in his
   first motion for compassionate release, the denial of which it had vacated
   because of a potential jurisdictional issue. It denied Dobbs’s second motion
   for the same reasons that it had denied his first motion. We review the
   district court’s decision for abuse of discretion.        See United States v.
   Chambliss, 948 F.3d 691, 694 (5th Cir. 2020).
          Dobbs contends that the district court failed to consider all of his
   contentions and misunderstood its authority to reduce his sentence to time
   served and satisfies supervised release with an order of home confinement.
   The district court’s discussion of the facts specific to Dobbs’s case and its
   reasons for denying release, however, demonstrate that it considered
   Dobbs’s arguments and had “a reasoned basis for exercising [its] own legal
   decisionmaking authority.” Rita v. United States, 551 U.S. 338, 356 (2007).
   Having determined that a sentence reduction was not warranted, the
   sentencing court had no reason to address whether home confinement would
   have satisfied supervised release.
          Dobbs also claims that the district court misunderstood the breadth of
   its authority under § 3582(c)(1)(A) to determine whether he had established
   extraordinary and compelling reasons that warranted release. We need not
   resolve that issue; the district court also denied Dobbs release as unwarranted
   in light of the 18 U.S.C. § 3553(a) factors. Dobbs might disagree with the way
   that the district court balanced those factors, but his disagreement does not
   provide a sufficient ground for reversal. See Chambliss, 948 F.3d at 694.
          The judgment of the district court is AFFIRMED.




                                          2